 

Exhibit 10.34

 

FIRST AMENDMENT TO THE STRATEGIC ALLIANCE AGREEMENT

Effective Date: August 2, 2017

 

THIS FIRST AMENDMENT TO THE STRATEGIC ALLIANCE AGREEMENT (this “Amendment”), is
entered into by and between Iovance Biotherapeutics, Inc., a Delaware
corporation, successor in interest to Lion Biotechnologies, Inc., with a place
of business located at 999 Skyway Road, Suite 150, San Carlos, CA 94070
(“Iovance”), and The University of Texas M. D. Anderson Cancer Center, with a
place of business located at 1515 Holcombe Blvd., Houston, TX 77030 (“MD
Anderson”), a member institution of The University of Texas System, as of the
date set forth above (the “Effective Date”). Iovance and MD Anderson may each be
referred to as a “Party” or together, the “Parties”.

 

WHEREAS, the Parties have entered into a Strategic Alliance Agreement effective
April 17, 2017 (the “Original Agreement”); and

 

WHEREAS, the Parties now desire to amend the Original Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Parties hereby agree to be legally bound as follows:

 

1.           The following sentence in Section 2.1(a) of the Original Agreement:

 

The first three Study Orders are attached to this Agreement as Exhibit I,
Exhibit II, and Exhibit III, and the Studies that are the subject of such Study
Orders are also referred to herein as the “Initial Studies”.

 

is hereby deleted and replaced in its entirety by the following sentence:

 

The first three Study Orders, when completed, will be incorporated into this
Agreement as Exhibit I, Exhibit II, and Exhibit III, and the Studies that are
the subject of such Study Orders are also referred to herein as the “Initial
Studies”.

 

2.           In the event of any inconsistency or conflict between the terms of
this Amendment and the terms of the Original Agreement, the terms of this
Amendment shall control.

 

3.           This Amendment, together with the Original Agreement, constitutes
the final and complete expression of the parties with respect to the subject
matter hereof. This Amendment may not be amended except by a written instrument
duly executed and delivered by each of the parties.

 

4.           Except as expressly amended by this Amendment, all of the terms and
conditions of the Original Agreement shall remain unchanged and in full force
and effect as set forth therein.

 

5.           This Amendment may be executed in any number of counterparts,
including by electronic portable document format (PDF) exchange, each of which
shall be deemed an original as against any Party whose signature appears
thereon, but all of which, taken together, shall constitute one and the same
instrument, with the same effect as though such signatures were on the same
instrument.

 

 1 

 

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Agreement as of the Effective Date.

 

IOVANCE BIOTHERAPEUTICS, INC.   THE UNIVERSITY OF TEXAS           M.D. ANDERSON
CANCER CENTER       By: /s/ Maria Fardis   By: /s/ Chris McKee Authorized
Signature   Authorized Signature       Maria Fardis, Ph.D., M.B.A.   Chris McKee
Printed Name   Printed Name       President and Chief Executive Officer   SVP,
Strategy & Business Development Title   Title

 

 2 

 